AO 245B (CASDRev. 08/l3) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT
                                SOUTHERN DISTRICT OF CALIFO NIl\:            .
                                                            so LERK. u.s. DISTRICT COURT
              UNITED STATES OF AMERICA         JUDGMENT I     ~ltC(?A~FORNIA
                                                                                        ~~~~~~~~~D~P~U~DU
                                                                      (For Revocation ofProbation or SupervIse e
                                v.                                    (For Offenses Committed On or After November 1, 1987)
                     FABIAN FLORES (1)
                                                                         Case Number:        ISCRl709-GPC

                                                                      CASSANDRA LOPEZ
                                                                      Defendant's Attorney
REGISTRAnON NO.                  50144298
D­
THE DEFENDANT: 

IZI   admitted guilt to violation of allegation(s) No.      1


D
                                                          -------------------------- after denial of guilty. 

      was found guilty in violation ofallegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): 


Allegation Number                  Nature of Violation 

            1                      Unlawful use of a controlled substance and/or Failure to Test;




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      February 7. 2019
                                                                      Date ofImposition of Sentence


                                                                        l'~uh{O
                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                 15CR 1709-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                FABIAN FLORES (1)                                                        Judgment - Page 2 of 4
CASE NUMBER:              15CR1709-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 5 months




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




 o     The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:
       o     at
                  ------------------ A.M.                     on
                                                                   --------------------------------------
       o     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons: 

       o     on or before 

       o     as notified by the United States Marshal.
       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at _______________________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       15CR1709-GPC
